Davis, J.
This is an application for a reargument, which is granted. Upon the original argument in open court it appeared from the statement of counsel in opposition and partially supported in the moving affidavits that the Chain Building Corporation, against whom the lien was filed, and Sherwood River Corporation, the real owner, against whom the plaintiff now desires to file the lien, nunc pro tunc, are in fact one and the same except for the difference in corporate names, the same officers and stockholders occupying the same offices. From the bench, in the interest of justice, the motion was granted. Before an order was signed my attention was called to the case of Gates & Co. v. National Fair & Exposition Assn. (225 N. Y. 142), and, acting upon it, the motion was denied. Upon this reargument my attention has been called to Matter of Dorsey, Inc. (240 App. Div. 1005), which refers to the Gates case (supra). Following this decision of our own department, I return to my original determination.
The motion is granted. Submit order on notice.